Citation Nr: 9924270	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  96-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of stress 
fracture of the left shin.

2.  Entitlement to service connection for back and neck pain, 
including muscle and multiple joint pain, to include as due 
to an undiagnosed illness.

3.  Entitlement to service connection for a stomach 
condition, to include as due to an undiagnosed illness.

4.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from rating decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana 
which denied the benefits sought on appeal.  The veteran, who 
had active service from August 1987 to August 1991, appealed 
that decision to the BVA and the case was forwarded to the 
Board for appellate review.

The issue of an evaluation in excess of 30 percent for 
service-connected PTSD will be addressed in the REMAND 
portion of this decision.



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any currently diagnosed disability of the left shin and 
service or any incident of service.

2.  There is no competent medical evidence of a nexus between 
any current back and neck pain, including muscle and multiple 
joint pain, and service, nor is any stomach condition nor is 
any back and neck pain, including muscle and multiple joint 
pain shown to be due to an undiagnosed illness.

3.  There is no competent medical evidence of a nexus between 
any current stomach condition and service shown to be due to 
an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a stress fracture of the left shin is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for back and 
neck pain, including muscle and multiple joint pain, to 
include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for a stomach 
condition, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes a review of the claims file 
reveals the veteran's representative, in a February 1996 
statement, indicated the veteran, who had requested a Travel 
Board hearing on his January 1996 Substantive Appeal, had 
advised that he wished a hearing at the RO instead.  A July 
1996 RO letter to the veteran informed him a hearing had been 
scheduled on September 3, 1996, in Indianapolis, Indiana.  A 
September 1996 statement from the representative indicated 
the veteran's claims file was temporarily at the RO in 
Louisville, Kentucky (due to the veteran's request for 
service connection as due to an undiagnosed illness), and 
requested that the file be transferred back to Indianapolis 
and that a hearing be scheduled at that RO.  A November 1996 
letter from the RO to the veteran informed him of the 
scheduling of a hearing at the Indianapolis RO on February 6, 
1997.  A December 1996 letter reminded him of that hearing.  
A February 1997 Report of Contact indicated the veteran's 
employer had him working "on the road," and was unable to 
appear for the February hearing.  That report also indicated 
the representative would contact the veteran to determine his 
"future plans."  There is no further indication in the file 
that the veteran or his representative notified the RO of any 
desire to reschedule the hearing.  The Board accordingly 
finds that the veteran has withdrawn his request for a 
personal hearing at the RO, and that no further assistance to 
him in that regard is required under 38 U.S.C.A. § 5107(a).

I.  Service Connection for 
Residuals of Stress Fracture of the Left Shin

The veteran contends that he sustained a stress fracture of 
his left shin and that he has residuals of that injury which 
should be service connected.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§  
1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  

The United States Court of Appeals for Veteran's Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  See Savage,   10 Vet. App. at 497-98.

The initial question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In this regard, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain his March 1987 
enlistment physical examination report which indicated that 
upon clinical evaluation his lower extremities were found to 
be normal.  A December 1989 radiologic report indicates the 
veteran complained of left leg pain of one month's duration, 
which was aggravated by running.  No abnormalities were noted 
upon X-ray.  The assessment was periosteal reaction, distal 
mid-tibia.  A June 1990 radiographic report indicated there 
were no changes observed in this study to suggest a stress 
fracture of the left tibia/fibula.  The Board notes there are 
no service medical records in the claims file addressing any 
left shin complaints during the period of the veteran's tour 
of duty in the Persian Gulf, from August 1990 through March 
1991.  His June 1991 separation physical examination report 
indicated that, upon clinical evaluation, the veteran's lower 
extremities had been found to be normal.  His contemporaneous 
medical history report indicated he reported a history of 
swollen or painful joints and cramps in his legs.  There is 
no further explanation of the nature of these complaints in 
the report.

During a November 1994 VA examination the veteran reported he 
sustained a stress fracture of the left tibia in 1990, while 
running, and was treated with casting.  He reported he still 
had pain in the left leg.  Upon physical examination of the 
left leg a 4 inch healed scar was noted over the lower 1/2 
inch; the junction of the mid leg and lower 1/3 of the left 
tibia was noted to be mildly tender.  Range of motion was 
noted to be normal.  The pertinent diagnosis was old stress 
fracture of the left tibia with chronic pain.  December 1994 
X-rays revealed no abnormalities and no evidence of recent 
fracture of the left shin.

During a September 1995 VA examination the veteran did not 
report a stress fracture of the left leg, and, upon physical 
examination no scars or other findings concerning the left 
leg were noted.  The veteran reported only joint pain in all 
joints since 1992.  The veteran's gait was noted to be 
normal.  No swelling or tenderness in the musculoskeletal 
system was found, and range of motion was noted to be normal 
in all joints.  The pertinent diagnosis was arthralgia.

No left leg treatment reports whatsoever have been submitted 
in connection with this claim.  Indeed, the only evidence of 
record which alleges that the veteran has a current left shin 
disability, caused by an inservice stress fracture, are the 
veteran's own statements in the various documents he has 
submitted while advancing his claim.  However well-
intentioned those statements may be, the Board notes that, 
while the veteran is competent to describe pain, he, as a lay 
person, is not qualified to offer opinions regarding the 
diagnosis or etiology of a left shin disorder; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  See LeShore v. 
Brown, 8 Vet. App. 406, 408 (1995).

In short, while diagnoses of arthralgia, based on the 
veteran's reported joint pain, and old stress fracture (left) 
tibia with chronic pain, again based upon the veteran's 
reported history and subjective complaints, have been 
rendered, the service and post-service clinical and X-ray 
evidence do not reveal a stress fracture of the left shin 
during active duty military service.  There is also no 
medical opinion of record relating any current pain complaint 
with the veteran's active duty military service, or any 
incident of that service.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for residuals of a stress 
fracture for the left shin must be denied as not well 
grounded.  See Epps, supra.

II.  Service Connection Claims, including
Due to an Undiagnosed Illness

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to:  (1) fatigue;  (2) signs or 
symptoms involving skin;  (3) headache;  (4) muscle pain;  
(5) joint pain;  (6) neurologic signs or symptoms;  (7) 
neuropsychological signs or symptoms;  (8) signs or symptoms 
involving the respiratory system (upper or lower);  (9) sleep 
disturbances;  (10) gastrointestinal signs or symptoms;  (11) 
cardiovascular signs or symptoms;  (12) abnormal weight loss; 
and (13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or, if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. 
§ 3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  See 38 C.F.R. § 3.317(d).

Initially, however, as with all claims for compensation, it 
must be determined whether the veteran has submitted a well-
grounded claim for service connection.  A well-grounded claim 
for compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99, at 9-10 (May 1999).

The type of evidence necessary to establish a well-grounded 
claim as to each of these elements may depend upon the nature 
and circumstances of the particular claim.  With respect to 
the second, and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The second and third elements may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to nonmedical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  Id, at 
10.

Back and Neck Pain, including Muscle and Multiple Joint Pain

The veteran's service medical records contain his March 1987 
enlistment physical examination report which indicated that 
upon clinical evaluation a trauma scar was found on the right 
knee.  There is no indication in the report, however, of the 
nature of the trauma.  On his March 1987 medical history 
report the veteran did not report a history of any trauma to 
the right knee.  He did, however, indicate that he had been 
rejected by the U. S. Marine Corps. in February 1987, but did 
not report why he was rejected.  A February 1989 medical care 
noted the veteran complained of pain in his left foot during 
a road march.  Treatment was Motrin and one week of light 
duty.  The assessment was rule out 5th metatarsal fracture.  
A May 1989 report indicated the veteran reported a 
throbbing/sharp pain in his left ankle while playing 
basketball.  Treatment again was a pain reliever and light 
duty for three weeks.  A December 1989 report indicates the 
veteran complained of left leg pain of one month's duration, 
which was aggravated by running.  The assessment was 
periosteal reaction, distal mid-tibia.  A February 1990 
report indicates the veteran twisted his right ankle while 
walking.  Treatment was noted to be Motrin, elevation of the 
right leg, and ice packs.  A March 1990 follow-up report 
indicated the veteran reported the right foot felt fine 
except for a little swelling.  The assessment was follow-up 
right ankle - resolving.  A June 1990 radiographic report 
indicated there were no changes observed in this study to 
suggest a stress fracture of the left tibia/fibula.

The Board notes there are no service medical records in the 
claims file addressing any joint complaints during the period 
of the veteran's tour of duty in the Persian Gulf, from 
August 1990 through March 1991.  His June 1991 separation 
physical examination report indicated that, upon clinical 
evaluation, the veteran's upper and lower extremities, 
including the feet, had been found to be normal.  His 
contemporaneous medical history report indicated he reported 
a history of swollen or painful joints, cramps in his legs, 
and foot trouble.  There is no further explanation of the 
nature of these complaints in the report.

During the veteran's November 1994 VA examination he 
complained of pain in all large and vertebral joints since 
1991.  All large joints were noted to exhibit no effusion and 
no swelling.  Range of motion of all large joints was noted 
to be normal.  Mild tenderness was found over the neck 
muscles.  No functional effects were noted.  A December 1994 
X-ray report of the cervical spine showed a normal spine.  
The pertinent diagnosis was arthralgia.

During a September 1995 VA examination the veteran again 
reported pain in all joints since 1992.  Upon physical 
examination "has arthralgia, all joints," was noted.  No 
tenderness or swelling of any joint was found, and all ranges 
of motion were noted to be normal.  Normal functional effects 
were noted.  Cervical and lumbar spine X-rays were ordered, 
and surgical, rheumatology consultations were recommended.  
An October 1995 notation in the claims file indicates the 
veteran failed to report for X-rays, an EKG, and for his 
surgery consultation.  The pertinent diagnosis was 
arthralgia.

As the veteran's original claim was for multiple muscle pain, 
to which joint pain was later added, the Board notes there is 
no evidence of any complaints from the veteran as to muscle 
pain.  The Board also notes arthralgia is defined as pain in 
a joint.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

With regard to whether the veteran's muscle and joint pain 
claim is well grounded under 38 U.S.C.A. § 1117(a) and 
38 C.F.R. § 3.317, the veteran's DD 214 indicates he served 
on active duty in the Southwest Asia theater of operations 
from August 1990 through March 1991, during the Persian Gulf 
War.  He has been diagnosed with joint pain (arthralgia).  
There are no complaints or findings regarding muscle pain.  
The third and fourth elements required for a well-grounded 
claim as to joint pain, as noted above, however, are absent.  
In that regard, while the veteran is competent to report 
chronic pain in his joints, there is no indication of 
verification of that pain through objective sources, such as 
limitation of motion or functional loss of any joint, nor is 
there any medical opinion of record relating any muscle or 
multiple joint pain to his active duty service in the Persian 
Gulf or to any incident of that service.  In fact, as noted 
above, no limitation or motion or functional effect of any 
muscle or multiple joint pain was found upon examination.

Accordingly, the veteran's claim for service connection for 
back and neck pain, including multiple joint pain, under the 
presumptive provisions of 38 C.F.R. § 3.317, must be denied 
as not well grounded.

With regard to direct service connection, the veteran's claim 
must also be denied, as there is no medical opinion of record 
relating any muscle or multiple joint pain to his active duty 
service in the Persian Gulf or to any incident of that 
service.

As noted above, a well-grounded claim for direct service 
connection must be supported by evidence, not merely 
allegations.  See Tirpak, supra.  Consequently, as a well 
grounded claim for direct service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for back and neck pain, 
including multiple joint pain, must be denied as not well 
grounded.  See Epps, supra.

Stomach Condition

The veteran's March 1987 enlistment physical examination 
report indicates that upon clinical evaluation his abdomen 
and viscera were found to be normal.  An August 1988 
treatment report indicates he complained of a stomach ache 
for the previous 5 days, with no vomiting, but with diarrhea.  
Minor gastrointestinal sounds were noted.  The assessment was 
upset stomach.  His June 1991 separation physical examination 
report indicates that, upon clinical evaluation, his abdomen 
and viscera were found to be normal.  There are no notations 
of any past history of a stomach condition on this report.  
The veteran did not report any past history of any stomach 
disorder on his June 1991 medical history report.

A May 1994 private hospital report indicates the veteran was 
involved in a motor vehicle accident three days before, and 
was complaining of pain in his lower abdominal quadrant.  The 
assessment was flu v. appendicitis.  There is no opinion in 
this report, however, relating any lower abdominal quadrant 
pain to the veteran's active duty military service, or any 
incident of that service.

During a November 1994 VA examination the veteran reported 
recurrent diarrhea and upper abdominal pain since 1991, with 
diarrhea about once per day, upper abdominal pain about once 
or twice a week, lasting 1-12 hours, but with no blood in his 
stools, and no weight loss.  He reported a barium enema and 
an upper gastrointestinal series the previous year, and was 
told X-rays were "O.K."  He also reported a history of 
alcohol abuse.  The assessment was recurrent diarrhea.  There 
is no opinion in this report, however, relating any recurrent 
diarrhea to the veteran's active duty military service, or 
any incident of that service.

During a September 1995 VA examination the veteran had no 
stomach complaints, and his abdomen was noted to be normal.  
No diagnosis of the stomach or digestive system was rendered.

As noted above, the requirement for Persian Gulf service has 
been met.  The veteran has been diagnosed with recurrent 
diarrhea.  There are no objective clinical findings, however, 
of any stomach or intestinal disorders.  Thus, the third and 
fourth elements required for a well-grounded claim as to 
stomach disorders, as noted above, are absent.  In that 
regard, while the veteran is competent to report chronic 
abdominal pain or diarrhea, there is no indication of 
verification of that pain through objective sources, such as 
the results of barium enema or upper gastrointestinal 
testing, or other potential gastrointestinal series testing, 
nor is there any medical opinion of record relating any 
abdominal pain or diarrhea to his active duty service in the 
Persian Gulf or to any incident of that service.  In fact, as 
noted above, no clinical findings as to either diarrhea or 
abdominal pain were noted upon examination or testing.

Accordingly, the veteran's claim for service connection for a 
stomach disorder under the presumptive provisions of 
38 C.F.R. § 3.317, must be denied as not well grounded.

With regard to direct service connection, the veteran's claim 
must also be denied, as there is no medical opinion of record 
relating any stomach condition or diarrhea to his active duty 
service in the Persian Gulf or to any incident of that 
service.

As noted above, a well-grounded claim for direct service 
connection must be supported by evidence, not merely 
allegations.  See Tirpak, supra.  Consequently, as a well 
grounded claim for direct service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for a stomach condition must be 
denied as not well grounded.  See Epps, supra.

III. Conclusion

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
direct or presumptive service connection claims 
"plausible."  See generally McKnight v. Gober, 131 F.3rd 
1483, 1484-85 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of stress fracture of the 
left shin is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for back and neck pain, including muscle 
and multiple joint pain, to include as due to an undiagnosed 
illness, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a stomach condition, to include as due 
to an undiagnosed illness, is denied.


REMAND

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran is found to have presented a claim that 
is not inherently implausible, inasmuch as an allegation that 
a service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  Having 
submitted a well-grounded claim, the VA has a duty to assist 
the veteran in its development.  See 38 U.S.C.A. § 5107(a).  
This duty as not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

In his January 1996 Substantive Appeal the veteran indicated 
that not all of the records concerning his treatment for, and 
hospitalization for, either polysubstance abuse or PTSD had 
been obtained from the Wabash County Hospital, and that his 
personal treating physician's records had not been obtained.  
These records should be obtained.  When the claimant has 
provided concrete data as to time, place and identity, 
however, VA must provide assistance in obtaining relevant 
records from private physicians, and must obtain all 
pertinent medical records which have been called to its 
attention by the veteran and by the evidence already of 
record.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992); Olson v. 
Principi, 3 Vet. App. 480, 482-83 (1992); Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).

In addition, the veteran appears to suggest that additional 
psychiatric disorders, including a substance abuse disorder, 
are due to or a result of his PTSD.  However, the examination 
reports do not address this matter.  The Board is of the 
opinion that in order to assess the severity of the veteran's 
PTSD it is necessary to ascertain if any additional 
psychiatric disorder are in any way related to the veteran's 
service connected PTSD.  As such, a further examination of 
the veteran would be helpful.


Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to identify the names and 
addresses of all medical facilities, VA 
and private, and private physicians who 
have provided him psychiatric treatment.  
After obtaining the necessary 
authorizations, the RO should obtain and 
associate those records with the claims 
file.  Records requested should include 
records pertaining to the veteran from 
the Wabash County Hospital.  

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
After a review of the veteran's complete 
medical record and examining the veteran, 
if any psychiatric disorders in addition 
to PTSD are diagnosed, the examiner is 
requested to provide an opinion as to 
whether any additional psychiatric 
disorders were caused by or were 
associated with the veteran's PTSD.  The 
examiner is further requested to assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale) consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders and explain what the 
assigned score represents.  The examiner 
is also requested to provide an opinion 
as to whether the symptomatology of any 
other psychiatric disorders found can be 
disassociated from the veteran's PTSD 
symptomatology, and if so, to provide 
separate GAF scale scores for each unless 
such disorders are related to the PTSD.  
Additionally, the examiner is requested 
to offer comments and an opinion 
regarding the veteran's impairment due to 
PTSD in his capacity for performing 
substantially gainful employment.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

